    Case 20-17355       Doc 27    Filed 11/19/20 Entered 11/19/20 11:04:41         Desc Main
                                    Document     Page 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE:                                     )         CHAPTER 11 PROCEEDING
                                           )
                                           )
JAMES SAMATAS,                             )         CASE NO. 20-BK-17355
                                           )
                                           )
                     DEBTOR.               )         HON. A. BENJAMIN GOLDGAR


   NOTICE OF OBJECTION BY CARLYE SAMATAS’ OBJECTION TO US TRUSTEE’S
          MOTION FOR RULE 2004 EXAMINATION OF CARLYE SAMATAS

         Carlye Samatas (“Carlye”), a secured creditor in this case, hereby files this Notice of

Objection to the Notice of Motion for Rule 2004 Objection of James Samatas and Carlye

Samatas (“2004 Motion”) filed at Docket No. 26 by Patrick S. Lang, the United States Trustee

for the Northern District of Illinois (“US Trustee”), and respectfully represents as follows:

         1.    Carlye is the ex-wife of James Samatas, the debtor in this case (“Debtor”),

following their divorce in 2018. As of September 21, 2020, the date on which the Debtor filed

for Chapter 11, the Debtor owed Carlye approximately $2 million dollars for various matters,

including spousal support, tax payment reimbursements, and health insurance payments.

The Debtor’s obligations to pay these amounts are secured by a junior deed of trust on the

home located at 1424 Tanager Way in Los Angeles, California.

         2.    Pursuant to the 2004 Motion, the US Trustee seeks to conduct a Rule 2004

Exam of not just the Debtor, but also of Carlye. In its Motion, the U S Trustee asserts that

“[t]he viability of the bankruptcy system depends on debtors making full, candid and complete

disclosure of their financial affairs,” a statement with which Carlye wholeheartedly agrees.



                                                 1
    Case 20-17355       Doc 27    Filed 11/19/20 Entered 11/19/20 11:04:41       Desc Main
                                    Document     Page 2 of 2


        3.    Carlye, however, is not a debtor, and is in fact a substantial creditor of the

Debtor here, her ex-husband. Yet in the 2004 Motion, the US Trustee puts forth no evidence

or even any argument as to why the US Trustee needs to conduct discovery from Carlye, a

non-debtor, or why this discovery cannot be obtained directly from the Debtor.

        4.    The 2004 Motion is similarly deficient with regard to the scope of the 2004

Exam it seeks to conduct of Carlye. No mention is made of the topics on which the US

Trustee seeks discovery from Carlye; what documents or other information the US Trustee

seeks from Carlye, and on what schedule; when or whether the US Trustee seeks to take

Carlye’s deposition; or anything else relating to the US Trustee’s proposed 2004 Exam. In

fact, the 2004 Motion contains literally no meaningful information as to the discovery it seeks

to obtain from Carlye, regarding the Debtor, pursuant to its proposed 2004 Exam.

        5.    Carlye is ready, willing and able to assist the US Trustee in obtaining full and

accurate information regarding the Debtor’s assets and liabilities. However, Carlye cannot let

stand unopposed the 2004 Motion in its current form, which effectively seeks a “blank check”

order from this Court. Accordingly, Carlye respectfully requests that the Court deny the 2004

Motion in its current form (as it pertains to Carlye).

                                           RESPECTFULLY SUBMITTED:
                                              Carlye Samatas, creditor


Dated: November 18, 2020                      BY: Eric. D. Goldberg
                                                  Eric D. Goldberg
                                                  DLA Piper, LLP
                                                  2000 Avenue of the Stars, Suite 400N
                                                  Los Angeles, CA 90067
                                                  310/595-3085
                                                  eric.goldberg@dlapiper.com
                                                  Admitted pro hac vice




                                                 2
